Citation Nr: 0514230	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  99-24 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychosis with 
depression as secondary to residuals of ovarian cancer.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD on a direct 
basis or as a chronic disease on a presumptive basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from May 1959 to June 1962.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 1999 and June 2004 by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that a rating decision in August 1973 denied 
the veteran's claim of entitlement to service connection for 
a nervous condition (acquired psychiatric disorder on  direct 
or presumptive basis.  The veteran did not appeal that RO 
decision to the Board and, consequently, the RO'S August 1973 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  
A Board decision in October 1984, which is final, see 
38 U.S.C.A. § 7104(b) (West 2002), found that a new factual 
basis to reopen the claim had not been presented and denied 
entitlement to service connection for acquired psychiatric 
disorder (other than PTSD) on a direct or presumptive basis.  
In a statement received in October 1999, which was accepted 
as a notice of disagreement on another issue, the veteran 
attempted to reopen her claim for service connection for an 
acquired psychiatric disorder other than PTSD.  In a 
statement of the case (SOC) furnished by the RO to the 
veteran on November 1, 1999, the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for an acquired psychiatric disorder 
other than PTSD and listed that issue as an issue on appeal.  
The record does not contain a rating decision adjudicating 
the veteran's attempt to reopen her claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  It appears that the RO adjudicated that issue in the 
SOC furnished to the veteran on November 1, 1999.  On a VA 
form, 9, Appeal to the Board of Veterans' Appeals, received 
on November 30, 1999, the veteran stated that she was 
appealing "the rating decision of 10-29-99, 11-01-99" and 
that her neuropsychiatric disability started while she was in 
the Navy.  The Board finds that the veteran's statement in 
that regard constituted a timely notice of disagreement on 
the issue of whether new and material evidence had been 
received to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  See 38 C.F.R. 20.200, 20.201, 20.300, 20.302(a) 
(2004).  Appropriate action, including issuance of a 
statement of the case, is therefore necessary with regard to 
the temporary total rating issues.  See 38 C.F.R. § 19.26.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has held that the proper 
course of action is to remand the matter to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).
 
The issues of entitlement to service connection for psychosis 
with depression as secondary to residuals of ovarian cancer 
and of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD on a direct 
basis or as a chronic disease on a presumptive basis are 
addressed in the REMAND portion of the decision below and 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claim for service connection for PTSD, 
explained to her who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the claim decided 
herein.

2.  There is no credible supporting evidence to show that the 
veteran's claimed 
in-service stressors occurred.

3.  There is no diagnosis of PTSD based on a verified 
stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished by the RO to the veteran in 
May 2003 informed her of the evidence needed to substantiate 
her claim for service connection for PTSD based on a personal 
assault, including the factors of 38 C.F.R. § 3.304(f)(3) 
(2004) set forth below in Legal Criteria, of the evidence 
which VA had obtained, and of the evidence which she should 
submit in support of her claim.  The RO's letter advised the 
veteran that it was her responsibility to make sure that VA 
received any pertinent non-federal records.  A statement of 
the case furnished by the RO to the veteran in December 2004 
set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, and 38 C.F.R. § 3.304(f), service connection for 
PTSD, and notified the veteran of the reasons and bases for 
the denial of her claim for service connection for PTSD.

The RO's letter to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in her possession she 
thought was relevant to his claims, it did, as noted above, 
advise her that it was her ultimate responsibility to support 
her claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence linking a current disability to her active 
service.  The Board also finds that any error in not 
providing a single notice to the appellant covering all 
content requirements does not affect the essential fairness 
of the adjudication of her claim currently on appeal and does 
not prejudice her in any way, in that the veteran has not 
identified any pertinent records to be obtained by VA.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005).  In light of the foregoing, the Board concludes that 
the veteran was afforded adequate notice specific to the 
instant claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).
  
VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
service personnel records and post-service VA and private 
treatment records.  In addition, the veteran was afforded a 
records review and opinion by a VA psychiatrist.  The veteran 
and her representative have not identified any additional 
existing evidence which might be pertinent to her claim.  
Therefore, the Board finds that further assistance with 
regard to the issue of entitlement to service connection for 
PTSD is not required and that issue is ready for appellate 
review.

II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2002).

In addition, 38 C.F.R. § 3.304(f)(3) (2004) provides:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veterans 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post- traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's naval 
service personnel records and her discharge (DD Form 214), 
does not show that she participated in combat.  In addition, 
the claimed stressors are not related to combat.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).

The Court has held that the requirement in 38 C.F.R. § 
3.304(f) for "credible supporting evidence" means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996); see also Cohen, 10 Vet. App. at 147.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  A diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history is inadequate.  See West v. Brown, 7 
Vet. App. 70, 77-8 (1994).

III. Factual Background and Analysis

The veteran's service medical records reveal that she was 
hospitalized for evaluation and treatment in May 1960 after 
she made a suicide gesture upon receiving information that 
her parents might separate from each other.  During 
hospitalization, the veteran indicated that she was 
emotionally distressed over the result of surgery in February 
1960 for excision of a malignant ovarian tumor.  

A VA psychiatrist who reviewed the veteran's claims file in 
April 2003 noted that, following the May 1960 
hospitalization, she completed her enlistment without any 
further reported psychiatric incidents.

In statements received in October 1999 and February 2004, the 
veteran described in-service stressors of being "raped" in 
service by two men to whom she was engaged.  She stated that 
the first claimed date-rape occurred in 1960 after her 
hospitalization in May 1960 but she did not state the month 
in which the claimed stressor allegedly occurred.  She stated 
that the second claimed date-rape occurred in 1961.  The 
veteran's service medical records and her service personnel 
contain no reference to a claimed date rape, and the 
personnel records do not show any behavior changes which 
might constitute credible evidence of the occurrence of a 
stressor.  A November 1960 performance evaluation stated that 
the veteran carried out her duties in an excellent and 
efficient manner.  A November 1961 performance evaluation 
stated that the veteran carried out her duties in a 
satisfactory manner and that she was industrious and got 
along well with others.  A May 1962 performance evaluation 
stated that the veteran carried out her duties in a highly 
efficient manner and that she was industrious and 
exceptionally well-liked.   

The veteran's service records do not show any request by her 
for a transfer to another military duty assignment; any 
deterioration in her work performance; any substance abuse on 
her part; any episodes of depression, panic attacks, or 
anxiety without an identifiable cause subsequent to her May 
1960 hospitalization; or any  unexplained economic or social 
behavior changes.  The veteran has stated that, following the 
first claimed date-rape in service, she ended her engagement 
to marry the service member in question, and he later 
requested a change in his duty assignment.  She requested 
that VA obtain this service member's personnel file.  
However, the Board finds that the provision of 38 C.F.R. 
§ 3.304(f) pertaining to a request for a transfer to another 
military duty assignment as credible evidence of the 
occurrence of a stressor refers to a request by the claimant 
for service connection for PTSD for a transfer to another 
duty assignment and not to a request by another service 
member.  

The veteran has not submitted or identified any evidence from 
sources other than her service records which might 
corroborate her account of the claimed stressor incidents of 
two date-rapes.  Specifically, she has not submitted or 
identified any pertinent evidence from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians.  She has not indicated 
that she had pregnancy tests or tests for sexually 
transmitted diseases following the claimed in-service date 
rapes.  She has not provided any statements from family 
members, roommates, fellow service members, or clergy to 
corroborate her allegation that twice in service she was a 
victim of date-rape.

Although post-service VA and private treatment records 
contain diagnoses of PTSD, such diagnoses do not establish 
that the claimed in-service stressors occurred and, because 
they were based on unverified stressors, are inadequate to 
provide the diagnosis required for service connection for 
PTSD.  Moreau, Cohen, West, supra.

In sum, there is no evidence of record to support the 
veteran's account of the claimed in-service stressors and 
there is no diagnosis of PTSD based on a verified stressor.  
For those reasons, the requirements for service connection 
for PTSD have not been met, and so entitlement to service 
connection for PTSD is not established.  See 38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).

As the preponderance of the evidence is against the veteran's 
claim for service connection for PTSD, the benefit of the 
doubt doctrine does not apply on that issue.  38 U.S.C.A. 
§ 5107(b) (West 2002). 
 
ORDER

Service connection for PTSD is denied.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995).  

With regard to the issue of entitlement to service 
connection for psychosis with depression as secondary to 
residuals of ovarian cancer, the Board notes that a VA 
psychiatrist who, in April 2003, as requested by the RO, 
reviewed the veteran's pertinent medical records in the 
claims file, including her service medical records, 
service personnel records, and post-service VA and 
private treatment records, stated an opinion that the 
veteran's service connected residuals of ovarian cancer 
did not cause a depressive disorder, which he stated the 
veteran developed after her separation from active 
service.  However, the reviewing VA psychiatrist was not 
requested to offer an opinion on the question of whether 
the veteran's service connected residuals of ovarian 
cancer have worsened the veteran's diagnosed depressive 
disorder and he did not address that medical issue in his 
report.  The Board finds that a medical opinion on the 
question of whether the veteran's service connected 
residuals of ovarian cancer have worsened her diagnosed 
depressive/psychotic psychiatric disorder is necessary to 
decide the issue of entitlement to secondary service 
connection for psychosis with depression, see 38 C.F.R. 
§ 3.159(c)(4) (2004), and this case will be remanded for 
that purpose.

Also, as noted in the Introduction, the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD on a direct basis or as a chronic 
disease on a presumptive basis must be remanded for the 
issuance of a statement of the case.  See 38 C.F.R. § 19.26; 
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The agency of original jurisdiction 
should take appropriate action, including 
issuance of a statement of the case, on 
the appeal initiated by the veteran from 
the RO determination which addressed the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder other than PTSD on a direct 
basis or as a chronic disease on a 
presumptive basis.  The veteran and her 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from that determination.  

2.  The AMC should refer the veteran's 
claims file to the physician who 
conducted the April 2003 records review 
and stated an opinion on the question of 
whether service connected residuals of 
ovarian cancer caused the veteran's 
depressive disorder, if he is available 
to provide a supplementary opinion.  In 
the event that the physician in question 
is available, he should be requested to 
respond to the following questions: (1) 
In your opinion, in this veteran's case, 
have residuals of ovarian cancer worsened 
a depressive disorder or another 
currently diagnosed acquired psychiatric 
disorder?  (2) If your response to the 
first question is in the affirmative, 
then please address each of the following 
medical issues:
(a)	The baseline manifestations which 
are due to the effects of the non-service 
connected depressive disorder and any 
other currently diagnosed acquired 
psychiatric disorders;
(b)	The increased manifestations which 
are due to the effects of non-service 
connected residuals of ovarian cancer, 
based on medical considerations; and
(c)	The medical considerations 
supporting an opinion that increased 
manifestations of a depressive disorder 
and any other currently diagnosed 
acquired psychiatric disorders are 
proximately due to residuals of ovarian 
cancer.

In the event that the physician who 
performed the records review and provided 
a medical opinion in April 2003 is not 
available to provide a supplementary 
opinion, then the AMC should arrange for 
the veteran to be scheduled for another 
VA psychiatric examination.  It is 
imperative that the examiner review the 
pertinent medical records in the 
veteran's claims file, with particular 
attention to the report of the VA 
psychiatrist who reviewed the veteran's 
claims file in April 2003 and provided 
the opinion that the veteran's service 
connected residuals of ovarian cancer did 
not cause the development of her 
diagnosed depressive disorder.  After a 
review of the pertinent medical records 
in the claims file and a clinical 
examination of the veteran, the examiner 
should respond to the following 
questions: (1) In your opinion, in this 
veteran's case, have residuals of ovarian 
cancer worsened a depressive disorder or 
another currently diagnosed acquired 
psychiatric disorder?  (2) If your 
response to the first question is in the 
affirmative, then please address each of 
the following medical issues:
(d)	The baseline manifestations which 
are due to the effects of the non-service 
connected depressive disorder and any 
other currently diagnosed acquired 
psychiatric disorders;
(e)	The increased manifestations which 
are due to the effects of non-service 
connected residuals of ovarian cancer, 
based on medical considerations; and
(f)	The medical considerations 
supporting an opinion that increased 
manifestations of a depressive disorder 
and any other currently diagnosed 
acquired psychiatric disorders are 
proximately due to residuals of ovarian 
cancer.

A rationale should be provided for the 
opinions expressed.

3.  Once the foregoing development is 
completed, the AMC should re-adjudicate 
the veteran's claim for secondary service 
connection for psychosis with depression, 
based on consideration of all of the 
evidence of record.  If the AMC denies 
the benefit sought on appeal, it should 
provide the veteran and her 
representative a supplemental statement 
of the case.  The veteran and her 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purposes of this 
remand are to comply with governing adjudicative procedures 
and to comply with the holding of the Court in Manlincon v. 
West, 12, Vet. App. 238 (1999).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the appeal.  The veteran has the right to 
submit additional evidence and argument on the matters which  
the Board has remanded.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


